Citation Nr: 0520801	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  91-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the service connection for the residuals 
of a head trauma. 

2.  Entitlement to service connection for an acquired 
psychiatric disability.

3.  Entitlement to service connection for bunions.

4.  Entitlement to service connection for a left hip 
disability.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant served on active duty for training (ADT) and 
inactive duty training (IDT).  Service personnel records 
indicate that the appellant was a member of the United States 
Naval Reserve from December 22, 1975, to September 30, 1982, 
and again from August 29, 1983, to June 17, 1985.  During 
these two periods of Naval Reserve enlistment, she served on 
ADT for the following periods: May 10, 1976, to May 21, 1976; 
February 11, 1978, to February 24, 1978; October 19, 1978, to 
October 30, 1978; February 10, 1979, to February 19, 1979; 
February 11, 1980, to February 22, 1980; March 1, 1982, to 
March 12, 1982; November 21, 1983, to December 2, 1983; and 
November 5, 1984, to November 16, 1984.  She was also a 
member of the United States Army Reserve from October 1, 
1982, to August 28, 1983.  In addition, the appellant was a 
member of the Illinois National Guard from July 24, 1989, to 
October 1, 1990. 

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
a September 1993 decision, the Board upheld the RO's denial 
of the appellant's claims.  The appellant filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In November 1994 the General Counsel for the 
Department of Veterans Affairs (General Counsel) and the 
appellant's representative filed a joint motion for remand 
and to stay further proceedings.  The remand directed further 
development of medical evidence to include more detailed 
medical opinions, and development related to the appellant's 
reserve duty assignments to include details regarding dates 
of her ADT and IDT assignments.  The Court granted the joint 
motion that month.  

In January 1996, the Board remanded this case to the RO for 
additional development.  In January 1996, the Board noted 
that the appellant appeared to be raising additional claims.  
These claims were addressed by the RO in a May 1999 
determination.  In August 1999, the appellant stated that she 
was not pursuing her claims addressed within the May 1999 
determination.  Accordingly, no further action is required 
with respect to these claims.  

In January 1996, the Board addressed the issue of entitlement 
to service connection for the residuals of a head injury, to 
include an acquired psychiatric disability.  Since 
January 1996, the appellant has filed additional statements 
regarding her claim.  Based on these statements and her 
testimony before a hearing officer at the RO in August 2000, 
the Board decided to address separately the claims of 
entitlement to service connection for the residuals of a head 
trauma and entitlement to service connection for an acquired 
psychiatric disorder, including an alleged organic mental 
disorder and a psychiatric disability caused by an alleged 
sexual assault.  These issues were addressed separately by 
the RO in a December 1999 supplemental statement of the case.  
The appellant filed a timely substantive appeal to this 
determination in January 2000.  Accordingly, the Board can 
address these issues separately without prejudice to the 
appellant.  

In November 2001, the Board again upheld the RO's denial of 
the appellant's claims.  After the appellant filed a timely 
appeal to the Court, this matter was again remanded to the 
Board following VA's motion to remand for further development 
pursuant to the Veterans Claims Assistance Act of 2000.  The 
Board then remanded this matter to the RO on October 2003.  
After further development pursuant to the Court's order, the 
RO returned this matter to the Board for further appellate 
review.  





FINDINGS OF FACT

1.  The record does not reflect a diagnosis of PTSD that can 
be linked to an injury in service, and the appellant's 
acquired psychiatric diseases have not been linked to service 
and cannot be linked to a period of IDT.  

2.  There is no current disability associated with the 
appellant's feet, left hip, and back that has been related to 
ADT or IDT.  


CONCLUSIONS OF LAW

1.  Residuals of a head trauma were not incurred in the 
appellant's service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A psychiatric disability was not incurred in the 
appellant's service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

3.  Bunions were not incurred in the appellant's service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

4.  A left hip disability was not incurred in the appellant's 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  A low back disability was not incurred in the appellant's 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VA's Duty to Notify and Assist

At the outset, the Board notes that this matter has now been 
fully developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
appellant has been advised on numerous occasions of her need 
to provide medical evidence of current relevant disability 
that has been linked to an injury or disease in ADT or an 
injury during IDT.

First, rating decisions in June 1989 and 1990, a September 
1990 statement of the case, additional rating decisions in 
October 1990 and February 1991, and a March 1991 statement of 
the case advised appellant that the evidence did not show 
current relevant disability or link any current disability to 
her service.

Thereafter, following a September 1991 Board remand for 
examinations and opinions regarding the etiology of 
appellant's claimed disabilities, a September 1993 Board 
decision denied the claims, finding that the evidence did not 
show a current left hip disability and that the evidence did 
not otherwise link current residuals of head trauma, 
psychiatric disability, bunions, or low back disability to 
appellant's service.  

Pursuant to a November 1994 joint motion for remand, the 
September 1993 Board decision was determined to be deficient 
due to the lack of opinions that had been requested in the 
Board's previous remand.  The decision was therefore vacated 
and the matter remanded by the Board for further evidentiary 
development, which included further efforts to confirm the 
appellant's service.  

Thereafter, a May 1999 rating decision and supplemental 
statements of the case in May 1999, December 1999, and 
December 2000, continued to deny the claims on the basis that 
the preponderance of the evidence was against any 
relationship between current relevant disability and the 
appellant's service.

A February 2001 supplemental statement of the case also noted 
that service connection may be granted for a disease or 
injury which was incurred in or aggravated by active military 
service or ADT, and that service connection may also be 
granted for an injury (but not disease) that was incurred in 
or aggravated by IDT.

After the Board again denied all of the claims in its 
decision in November 2001, the Secretary of VA moved that the 
decision be vacated and remanded to the Board pursuant to the 
VCAA.  Thereafter, although the record already contained a 
June 2002 VCAA notice letter regarding the appellant's claim 
for service connection for residuals of head trauma, pursuant 
to another Board remand in October 2003, the appellant was 
provided with an additional VCAA notice letter in February 
2004, which outlined the evidence necessary to substantiate 
all of the appellant's claims, and the respective obligations 
of VA and appellant in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Finally, following the submission of additional treatment 
records and other evidence by the appellant between February 
and August 2004, a December 2004 supplemental statement of 
the case advised the appellant that nothing in this evidence 
provided any basis for reversing previous denials of service 
connection for residuals of head trauma, acquired psychiatric 
disability, bunions, or a left hip or low back disability.

Although the June 2002 and February 2004 VCAA notice letters 
were clearly provided to appellant long after the rating 
actions that originally denied the claims, and these letters 
may not have specifically requested that appellant provide 
any evidence in her possession that pertained to the claims 
as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated by the foregoing communications from 
the RO and the Board, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The record also indicates that the veteran has been provided 
with the applicable law and regulations, and there is no 
indication that there are any outstanding reports or records 
that have not been obtained or that are not adequately 
addressed by reports and records in the claims file.  

In its effort to assist the appellant, the record reflects a 
massive investment of VA resources.  The RO, over the last 
five years, has energetically attempted to develop these 
claims, primarily based on the appellant's statements.  The 
Board has noted no less than fifty separate efforts by the RO 
to assist the appellant in the development of these claims.  
These encompass actions designed to obtain VA examinations, 
efforts to obtain pertinent service records, medical records 
from the VA and other medical sources, and attempts to elicit 
additional information from the appellant herself.  The RO 
has made extensive efforts to obtain medical records cited by 
the appellant, including, but not limited to, obtaining 
records from the Social Security Administration (SSA) and the 
Office of Personnel Management.  Indeed, the RO has undergone 
what can only be described as an exhaustive attempt to obtain 
adequate VA evaluations to evaluate successfully the 
appellant's claims.  The appellant has been the subject of no 
less than ten separate VA evaluations and re-evaluations in 
order to determine the nature, extent, and etiology of the 
claimed disabilities at issue.  

The Board specifically finds that the VA has met or exceeded 
its obligations to assist to the extent the cooperation of 
the claimant permitted.  The appellant has been fully advised 
of the status of the efforts to develop the record and the 
nature of the evidence needed to substantiate these claims in 
multiple communications from the RO and the Board.  She and 
her representatives further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate these 
claims.  

The Board therefore finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

In sum, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and that remand for further 
notice and/or development in this matter would be an 
unnecessary use of appellate time and resources.  


II.  The Merits of the Claims for Service Connection 

Background

The matter has been under extended development for a number 
of years and the record is now voluminous.  For purposes of 
clarity, the Board has followed a general policy of reporting 
the evidence in chronological order by the date it was 
created, rather than the date it became part of the record.  

Records from the M. G. Hospital show the claimant was seen in 
March 1957 for what was diagnosed as acute anxiety reaction.

Service medical records include examination reports from 
December 1975, December 1976, January 1979, November 1981, 
August 1983 and November 1984.  At the time of each 
examination, the claimant completed a Report of Medical 
History where she expressly denied all relevant symptoms or a 
hospitalization for any relevant disorder.  Each 
corresponding Report of Medical Examination accompanying 
these medical histories reflects normal findings for all 
relevant areas.  

Service records indicate that in February 1977, while the 
appellant was quartered for training purposes in a military 
facility, she sustained a bruise following a fall from a top 
bunk, with a subsequent diagnosis of contusion, left hip.

A June 1985 examination for civilian employment with the 
Federal Government is negative for pertinent history, 
complaints or findings.

In June 1986, W.B.B., M.D., signed a statement in his 
capacity as commander of the claimant's reserve unit.  He 
reported he had worked with the claimant for almost a year.  
He indicated she lacked the memory, concentration, 
comprehension and judgment to function effectively at her job 
as an administrative supply technician.  He provided a number 
of specific details concerning her inability to recall 
procedures and instructions.  He recommended that she receive 
psychiatric or neurological evaluation for a "probable 
organic disability."    

August 1987 treatment records show the claimant was involved 
in a vehicle accident and sustained multiple contusions.  The 
right shoulder and "right toe" were mentioned.

The record contains a May 15, 1988 statement signed by 
appellant indicating that, while she served on IDT on that 
date, she collided with an officer at an intersecting 
hallway.  They reportedly "banged heads" and the officer's 
glasses were knocked off.  She indicated she experienced a 
temporary loss of vision and "terrible pain in the left 
temporal region."  She also reported nausea, headaches and 
spinal flexion and abdominal discomfort.  She further 
described "motion discomfort" pain in the spine, left side 
and hip area, and pain in the back of the head.  A statement 
from the other service member is also of record confirming 
the incident.

May 1988 private medical reports from St. M.'s Hospital 
reflect that the claimant, a reservist, reported that the day 
before seeking care she walked into another person and 
"banged heads."  She had multiple complaints including that 
she was unable to see for a while and she had knocked her 
whole left side with "terrible head blows."  She complained 
regarding her spine, neck, left side and left hip on walking.  
The clinical evaluation was negative.  She initially declined 
but later accepted a skull series of X-rays that were 
interpreted as normal.  The diagnosis was muscle spasms and 
headaches secondary to contusion.  Her situation was assessed 
as nonurgent and the disposition was to send her home in 
stable condition.  

She was seen again at the same facility in early June 1988.  
She reported that on walking both her legs felt weak and she 
had intermittent headaches.  She reported that she felt 
nervous.  She stated she had aching pain in the mid-spinal 
area that comes and goes.  The evaluation was essentially 
negative.  The diagnosis was multiple system complaints with 
nothing emergent found.  Her employer was reported to be the 
U.S. Army Reserve.

The claimant was seen in July 1988 at a VA facility in 
Louisville.  She reported a "concussion" two months earlier 
with blurred vision and ataxia.  The next day she experienced 
a dizzy spell and slurred speech, all of which resolved in a 
day.  She now reported symptoms including nausea, 
nervousness, bad dreams, pain down the back of the neck and 
pain in the ribs with cardiac pain.  The mental status and 
neurological evaluations were normal.  Assessment was 
probable post concussion syndrome.  The evaluator indicted 
that the condition would resolve in the next six to eight 
weeks.  She was told to return for treatment only if the 
symptoms persisted. 

A January 1989 quadrennial evaluation for the reserve unit 
reflects that the claimant reported a motorcycle accident at 
age 14 where she "nearly died" and lost consciousness.  She 
also reported a "concussion" in May 1988.  On her medical 
history questionnaire, she placed a checkmark in the space 
provided for a "yes" answer as to whether she had (or ever 
had) at the time examination recurrent back pain.  Appellant 
also reported a history of headaches, dizziness or fainting 
spells, a head injury, frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia and nervous 
trouble.  There were numerous somatic complaints, including 
those relating to headaches, the neck, the heart, and feet.  
A "severe" bunion was noted on a first toe.  The examiner 
commented that the claimant had many psychosomatic complaints 
and a histrionic personality.  He added that she had multiple 
physical problems and that some had no organic basis.  It was 
recommended that she seek psychiatric help for depression and 
hypochondria.  

A February 1989 report from D. Hospital reflects that the 
claimant appeared at the emergency room stating that she had 
been beaten by her husband's friend.  Her account was 
characterized as "unusual" and she was said to be a 
"somewhat poor historian."

A VA neurological evaluation was performed in May 1989 
involving review of the clinical records (the "chart") and 
the claims folder.  After recounting the history of the head 
injury in May 1988 and subsequent medical treatment, the 
physician noted the neurological evaluation and an 
electroencephalogram (EEG) had been normal.  The physician 
concluded that there was no logical connection between the 
multiple somatic complaints of the claimant and the 
contusion, not concussion, she sustained in May 1988.  

Appellant submitted a claim for service connection in June 
1989 maintaining the St. M.'s records from May and June 1988 
showed a brain concussion and spine injury.  She stated in a 
September 1989 claim that she had permanent brain damage due 
to a brain concussion.  In subsequent claims, notably that of 
December 1989, the appellant contended that her psychiatric 
disability was the result of a collision between herself and 
an officer in May 1988 while she was on ADT with the U.S. 
Army Reserves.  The bunion condition was alleged to be the 
result of prolonged standing and marching while on Reserve 
duty.  The left hip and lower back disorders were alleged to 
have resulted from carrying heavy loads while on Reserve 
duty. 

Records from the Office of Personnel Management of the 
Federal Government include a November 1989 evaluation.  The 
medical history includes references to numerous beatings, 
strangulation, and auto and motorbike accidents.  The 
relevant assessments included osteoarthritis of the spine, 
alcoholic personality, spouse abuse, multiple traumas and 
marital discord.  

Records relating to SSA benefits in late 1989 early 1990 
include a statement involving the claimant's employment.  On 
this statement the appellant maintained that she had worked 
under "extreme stress and constant verbal abuse.  And life 
threatening conditions at home by former husbands."  At an 
evaluation for the SSA performed in February 1990, she 
provided a detailed history that included her report that she 
could not sleep due to a constant fear that someone would 
break in and attack her.  She stated she had been married six 
times.  Each of her husbands reportedly was an alcoholic and 
each of them had physically abused her.  She described both 
beatings and stranglings by her husbands.  She indicated she 
had wild dreams because she had been attacked in her sleep in 
the past.  Although much detail of abuse was provided, there 
was no reference to an assault or rape in service.  She noted 
sustaining a brain concussion when she ran into another 
reservist two years earlier.   

The physician noted a slight restriction of motion in the 
left hip, but neurological evaluation was indicated to be 
normal.  She did not appear anxious or depressed, but 
complained of panic attacks and insomnia.  She had along 
history of alcohol problems.  The examiner recommended a 
psychiatric evaluation.

A February 1990 psychiatric evaluation for the SSA included a 
history along the lines of that recorded on the earlier 
evaluation.  Once again, the claimant described much abuse by 
her husbands.  She further reported alcohol use since age 14 
and described her alcohol consumption and related legal 
difficulties.  After neurological and psychiatric evaluation, 
the examiner provided a diagnosis of chronic alcohol 
dependency.  

A March 1990 daily activity report for the SSA contains 
recorded history from the claimant that she had been near 
death in the past due to beatings by her husbands and an auto 
accident.  It was further noted that she lived in a "bad 
neighborhood" and there had been attempts to break in and 
sexually assault her, but she talked her way out of these 
situations.  

A June 1990 report by an internal medicine specialist notes 
her history which again included beatings by six husbands.  
Objectively, the reported findings were essentially normal.  
The examiner expressed his strong disagreement with the 
February 1990 evaluation that identified only chronic alcohol 
abuse and recommended that appellant undergo a psychological 
evaluation.    

A July 1990 psychological evaluation for the SSA contains a 
very lengthy and detailed history.  Statements concerning 
physical abuse by husbands and boy friends were noted.  No 
reference to a rape was noted.  The evaluator observed that 
the claimant was emotionally liable and depressed.  She was 
described as living in poverty and seeking financial 
security.  She showed little motivation for employment.

A July 1990 psychiatric review found the claimant had organic 
brain syndrome due to alcohol abuse with cognitive deficits, 
loose associations, rambling speech and difficulty with 
impulse control.  Also noted was a history of alcohol abuse 
and a personality disorder.

The RO requested the claimant to provide the specific dates 
of the alleged injuries in service.  In her April 1990 
response, the claimant referred only to the injury on May 15, 
1988.

In a statement dated January 1991, the appellant referred to 
her claims involving the head injury, bunions, lower back 
pains, "violent dreams," and "aggravated hip."  In her 
March 1991 substantive appeal, the claimant stated her 
"violent dreams" were due to her head trauma. 

In a May-June 1991 VA hospitalization, it was initially noted 
that the appellant was "not thought to be reliable."  She 
reported that all of her husbands had tried to murder her.  
She stated she had been attacked several times and that she 
had been raped several times, including once in service.  Her 
thought content appeared to be delusional.  At that time, she 
denied any alcohol abuse and any past psychiatric admissions.  
She was noted to have paranoid and grandiose ideas, with 
slight push of speech and flight of ideas.  She admitted to 
auditory hallucinations.  Final diagnoses on Axis I included 
bipolar disorder, mixed type, rule out paranoid schizophrenia 
and rule out alcohol abuse. 

VA outpatient records from July to October 1991 contain a 
number of references indicating the claimant continued to 
appear to have a thought disorder.  

In September 1991, the Board remanded this case to the RO for 
additional development.  The Board requested that specialists 
in the fields of podiatry, orthopedics, neurology, and 
psychiatry examine the appellant to determine the extent and 
etiology of any pathology pertinent to the matters at issue 
before the Board at that time.

When VA examined her in October 1991, she reported a host of 
subjective complaints involving multiple systems.  She 
specifically complained of pain in the thoracic area.  X-rays 
of the lumbar spine at that time reveal no abnormalities and 
the examining physician reported no tenderness of the back.  
The orthopedic specialist who examined her indicated that 
chronic strain of the lumbosacral spine should be ruled out, 
and although X-rays of the lumbar spine were within normal 
limits, a diagnosis of chronic strain of the lumbosacral 
spine was reported.  X-rays of the left hip were interpreted 
as normal.  There was a slight restriction of left thigh 
flexion, but no abnormality of the left hip was reported, nor 
was the slight restriction of the left thigh motion linked to 
a hip disability.

An evaluation found the claimant had hypertrophied medial 
border of the first metatarsal heads bilaterally and 
bilateral hallux valgus.  Also noted was intractable plantar 
keratoma of the first metatarsal bilateral secondary to pes 
planus and genu valgum bilateral.  

At the October 1991 psychiatric evaluation, the physician 
recorded the claimant's subjective complaints.  The examiner 
found that appellant was not capable of a reliable or 
sequential history.  She was oriented for time, place and 
person, but gave no response to tests of recent or remote 
memory, retention or recall, calculations or extractions, or 
comprehension or judgment.  The appellant's insight was 
indicated as "absent."  The appellant also did not give a 
clear distinction between military and her civilian service.  
She reported her "stress" was not being permitted to 
participate in the Persian Gulf War.  The appellant was 
diagnosed with the residuals of an atypical psychosis.  

In a June 1992 statement, the claimant reported that she was 
gang raped in 1978 at the San Diego naval station by Filipino 
sailors.  She reported there was no "quarterdeck watch" and 
she never reported the episode.  She stated she now 
experiences great emotional distress from the incident and 
thought she was going to be killed.  

August and September 1992 VA outpatient treatment records 
reflect the claimant was seen for visual and auditory 
hallucinations.   

September 1992 clinical records contain a notation of low 
back pain.  

In an August 1993 statement, the claimant reported that 
during naval reserve duty in San Diego in February 1977, six 
or seven Filipino sailors raped her.  She stated that she 
never reported the episode.  She wrote that no one knew of 
this episode except her service representative, and what she 
had now confided in the letter.  

Based on the medical evidence at that time, the Board, in 
September 1993, denied the appellant's claims.  This decision 
was appealed to the Court.  

In November 1994, the joint motion to remand stated that 
while the RO had made an attempt to obtain information 
concerning the appellant's service dates, they wrote that the 
RO "did not follow through when a less than fully responsive 
reply was received from the National Personal Records 
Center."  

As indicated by General Counsel and the appellant's 
representative within the joint motion to remand, none of the 
examinations requested by the Board in a previous remand of 
the case included the requested opinions as to the etiology 
of any condition at issue.  The parties found that this was a 
violation of the VA's duty to assist.  The joint motion also 
stated, in pertinent part: 

Second, it is not clear from the record exactly 
when the appellant served on active duty training, 
or inactive duty training, especially with regard 
to the Army Reserve and Illinois National Guard.  
Without knowing when and how frequently the 
appellant was on duty, it is difficult for the RO 
or [the Board] to make any fully informed 
determination as to service incurrence of the 
alleged conditions which are the result of 
progressive disease rather than injury, such as the 
claimed bunions and hip and back disorders.  While 
the RO did make an attempt after [the Board's] 
remand decision to try to obtain that information, 
it did not follow through when a less than fully 
responsive reply was received from the National 
Personal Records Center.  (Emphasis added.)  

The appellant submitted to the record a January 1995 
statement on a prescription form signed by a physician's 
assistant indicating that she was disabled and had sustained 
a concussion in the past.  The appellant also submitted a 
statement dated in April 1995 on a prescription form, 
apparently signed by a physician.  The physician indicated 
the veteran is disabled from a psychosis and she "may have 
post traumatic stress from being raped in the Navy."  She 
also reportedly suffered from back pain and DJD [degenerative 
joint disease].  

In an August 1995 statement, the claimant reported terrible 
dreams about pulling heads off snakes.  She also stated that 
a transportation officer at Ft. Leonard Wood, Missouri beat 
her about the face and head.  She was knocked out and taken 
to her barracks instead of her home.  She stated the 
commanding officer asked her what happened, but she did not 
report it.  This reportedly happened in "about 1985."  She 
also again mentioned a rape at San Diego.  

A September 1995 radiographic report indicated an impression 
of arthritis of the hip and sacro-iliac joints with no 
obvious fracture, dislocation or bone distraction.  

In January 1996, the Board remanded this case to the RO for 
additional development.  The RO was asked to request from the 
appellant a statement containing as much detail as possible 
regarding the following:
 
(a) The alleged rape which took place in 
1978.  The appellant should be asked to 
provide specific details, such as the 
exact date and place of the attack, her 
service unit at that time, duty 
assignment, and the names, ranks, unit 
assignment or ship, and any other 
identifying information concerning any 
OTHER individual who was made aware of 
the attack in 1978.  The appellant is 
advised that the information is vitally 
necessary to obtain supportive evidence, 
and that a failure to cooperate in this 
effort may have adverse consequences.  
The appellant is specifically requested 
to provide the names of friends and 
associates she knew whom she made aware 
of the attack in 1978.
  
(b)  The appellant should also be asked 
to specify her service with Army Reserve 
and/or the Illinois National Guard.  The 
appellant should, to the best of her 
ability, supply the dates of service, 
unit assignments, commanding officers, 
and any other documentation of her 
service in her possession. 

She was requested to provide identifying information 
concerning individuals who knew of the alleged rape.  

In April 1996, additional information was requested from the 
appellant regarding an alleged rape that took place in 1978.  
The appellant supplied additional information.  In May 1996 
she provided the name of an individual she stated she had 
informed about a rape in 1978 at the San Diego naval station.  
In another May 1996 statement, she indicated that she 
informed several individuals regarding the alleged rape, 
including her sister, a friend, her sister in law, her 
recruiter and two representatives, a friend, another 
representative and a nephew.  She did not indicate when she 
informed these individuals or whether she informed these 
individuals shortly after the alleged sexual assault.  

A prescription form dated in May 1996 refers to an infected 
bunion on the right big toe.  

At a May 1996 VA examination, the appellant reported a head 
injury in 1988 and that she was raped in 1978 while on 
"basic training" in San Diego, California.  She indicated 
that the boots she had to wear while in the military 
aggravated the problems with her feet, and reported 
continuing problems from her brain "concussion."  

During the evaluation, the examiner noted that the appellant 
had an ACE bandage around her left foot and a Band-Aid on her 
left toe.  He noted, however, that the ACE bandage did not 
cover any area of infection, did not seem to impede her 
ability to walk, and did not have anything to do with her 
walking.  It was noted that the appellant had excellent range 
of motion in her cervical, thoracic, and lumbar spine.  There 
was no popping or grading or any other problems indicated.  
The appellant noted pain.  The examiner found an adequate 
range of motion in all directions and stated that 
"everything appeared to be normal."  There was no evidence 
of abnormality found in the knees or the hips.  In the 
examination of her feet, an infection was noted in her right 
big toe that did not seem to be acute.  

There were no specific findings regarding the feet other than 
the existence of some swelling.  The examiner diagnosed the 
appellant with a history of paranoid schizophrenia.  It was 
indicated that it was difficult to examine the appellant's 
feet and see what kind of range of motion she had due to the 
infection in her right big toe.  However, the examiner 
stated, in pertinent part, that after the infection cleared, 
there would be no loss of range of motion and no deformity 
would probably be found.  

In the May 1996 evaluation of the appellant's hip, no 
pathology was found in the hips.  An examination of the spine 
(orthopedic) found no abnormality except for pain the right 
big toe and a history of paranoid schizophrenia. 

A May 1996 neurological evaluation indicated that the 
appellant did not give a clear-cut history of migraine 
headaches.  The appellant indicated that she had a headache 
(apparently, according to the examiner, depending on when you 
asked her within the examination) from daily to once or twice 
a month.  The appellant's responses were not clear.  No 
significant findings were found in this neurological 
evaluation except for the appellant's paranoid schizophrenia.  

In April 1996 and January 1997, the RO contacted the National 
Personnel Records Center in an attempt to ascertain exactly 
the appellant's service.  

In October 1996, the RO requested additional information 
regarding the names, addresses, and approximate dates of 
treatment for all health care providers who may possess 
additional records pertinent to the appellant's claims.  No 
direct response was received from the appellant regarding 
this request for information.  

In October 1996, the RO contacted the commander of the 
Mayberry National Guard and the SSA for additional 
information in support of the appellant's claims.  Additional 
medical records were obtained and noted above.  

Additional information was received from the RO regarding the 
appellant's service.  In October 1996, the Department of the 
Army, Illinois Army National Guard, stated that the appellant 
was a member of the Illinois National Guard from July 27, 
1989, through October 1, 1990.  During this time, she did not 
perform any ADT.  The only duty that was performed 
(documented in enclosed records) indicated her attendance at 
monthly unit training assemblies.  

In a statement apparently dated in November 1996 (the Board 
notes a hole is punched through part of the date, but 
accompanying records indicate the date was presumably 
November 1996), the claimant added further allegations 
concerning assaults in service.  She referred to blatant 
abuse and sexual harassment, and gave dates in June and April 
1986.  She also referred generally to 1985-86.  She stated 
that while on ADT, she was verbally harassed and that a 
transportation officer later beat her unconscious "among 
other members of the transportation department."  When her 
commanding officer asked what happened, she did not tell him.  
She alleged she was attacked in barracks in August 1988.  

In September 1997, the RO contacted the appellant and set out 
the evidence needed in support of her claim for compensation 
benefits.  Specifically, the RO noted that it was attempting 
to obtain additional records regarding her duty status with 
the United States Army Reserve and the Illinois Army National 
Guard.  The RO indicated it was attempting to confirm her 
exact duty dates.  With regard to her statements regarding 
abuse or harassment during service, the RO noted that the 
appellant had not indicated that she had sought any medical 
or other professional treatment after any of the reported 
incident of harassment.  The RO acknowledged that treatment 
records had been obtained regarding the bumping incident in 
May 1988.  The RO requested the appellant to advise them of 
any medical or professional assistance that may have been 
sought after the incident of abuse or harassment.  The RO 
also noted that the appellant had recently reported that she 
had been harassed and assaulted by a transportation officer, 
being rendered unconscious.  The RO requested that the 
appellant indicate if this incident was reported and what 
official records or reports might be available.  It was also 
asked that the appellant provide a general time frame when 
this occurred.  

The RO advised the appellant that she had indicated the names 
of several people who she informed of the alleged sexual 
assault in 1978.  It was requested that at least two of the 
people she informed of this event provide the VA with a 
statement about the particulars they know of and when they 
were advised of this incident.  It was stated that in the 
absence of any official records (either of investigation or 
contemporaneous medical treatment) that alternative record 
sources would be considered, but that the RO must have more 
information regarding this event.  It was requested that this 
information be returned as soon as possible.  

A statement from G. A. P., dated September 1997, indicates 
the appellant told this individual about an attack by a gang 
of Filipino sailors soon after she returned from ADT at the 
Naval Training Center in San Diego, California, in 
March 1978.  G.A.P. stated that the appellant suffers from 
PTSD.  G.A.P. also stated that the appellant had informed her 
that a transportation officer had beaten her unconscious at 
Fort Leonard Wood.  G.A.P. stated that after this episode the 
claimant transferred to another unit to get away from this 
abuse and harassment.  

A statement dated in September 1997 from M. B., indicated 
that the appellant told him in March or April 1978 that 
Filipino service members at San Diego had sexually assaulted 
her.

The RO made additional efforts to obtain pertinent service 
and medical records relevant to the appellant's claim.  
Additional service personnel records were obtained.  Based on 
these records, the RO, in a March 1998 report, provided a 
detailed review of the appellant's service.  Service 
personnel records indicate that the appellant was a member of 
the United States Naval Reserve from December 22, 1975, to 
September 30, 1982, and again from August 29, 1983, to 
June 17, 1985.  During these two periods of Naval Reserve 
enlistment, she served on ADT for the following periods, 
according to the history of assignments and Norfolk Naval 
Station administrative remarks:

May 10, 1976, to May 21, 1976
February 11, 1978, to February 24, 1978
October 19, 1978, to October 30, 1978
February 10, 1979, to February 19, 1979
February 11, 1980, to February 22, 1980
March 1, 1982, to March 12, 1982 
November 21, 1983, to December 2, 1983
November 5, 1984, to November 16, 1984  

Additional service personnel records indicate that the 
appellant was a member of the United States Army Reserve from 
October 1, 1982, to August 28, 1983.  It is also indicated 
the appellant was a member of the Illinois National Guard 
from February 24, 1989, to October 1, 1990.  As noted above, 
an October 1996 letter from the Illinois National Guard had 
indicated that the appellant had no active duty training 
during this enlistment and only IDT involving attendance at 
monthly unit assemblies.  Apparently, she was also a member 
of the Army Reserve sometime during the period from June 1985 
to July 1989 because during a one-day period of IDT on 
May 15, 1988, she sustained the head injury that was 
documented.  It was noted that the exact inclusive dates of 
the appellant's Army Reserve enlistment covering this period 
was not known, nor is it known what, if any, ADT she had 
during this enlistment.  It was also noted, however, that the 
appellant had worked as a civilian for the United States 
Army.  Specifically, the records demonstrated that the U.S. 
Army employed her as a civilian in the capacities of office 
secretary, unit administrator, and administrative technician 
between July 1982 and July 1989.  The RO memorandum for file 
noted that therefore her treatment at the Army facility might 
have been at a time when she was working as a civilian at 
that post.  

In early June 1998, the RO requested the claimant to provide 
information about her new claim of an alleged 1986 assault.  
In a June 1998 statement, the appellant listed a series of 
individuals she believed would support her contention that 
she was assaulted during her ADT at Ft. Leonard Wood.  She 
further stated that one of these individuals "verbally 
recalled" the assault.  She stated again that she was 
treated for this assault at St. M.'s Hospital.

In June 1998, the RO contacted the 281st Maintenance Company, 
U.S. Army Reserve, Evansville, Indiana, requesting additional 
records regarding the appellant's service.  In a response 
received in July 1998, the U.S. Army Reserve Unit indicated 
that the appellant was separated from his unit in the late 
1980's.  It was indicated that she might have been 
transferred to a unit in Indiana.   

In a statement received from a child of the appellant, it is 
indicated that the claimant had called her former first 
sergeant ("K") who was still employed at Ft. Leonard Wood.  
The child stated that he overheard "K" relate that she 
remembered the incident in which the claimant was "Brutally 
Beaten" unconscious by a warrant officer about June 1986.  
"K" reportedly "vividly" remembered the incident.

In November 1998, the RO wrote to Ft. Leonard Wood requesting 
information about the reported sexual assault in the summer 
of 1986.  The RO requested that the military facility clarify 
the claimant's status as to her employment and as to whether 
she was on active duty or IDT.  The RO requested records of 
the reported sexual assault.  

In November 1998, the RO contacted the appellant and 
indicated that they were requesting additional service 
department records from Fort Leonard Wood.  The RO noted that 
the appellant and her daughter had identified several 
individuals still employed or serving at Fort Leonard Wood 
whom she believed knew about her sexual assault during the 
summer of 1986.  The RO requested the appellant to ask these 
individuals to used enclosed forms to make written, certified 
statements to report their knowledge of the assault, 
including the date it allegedly occurred.  It was noted that 
the RO had received letters from a "G. A. P." and a "M. 
B." regarding their knowledge of the sexual assault in 
February 1978 in San Diego, California.  It was also 
requested that the appellant provide the dates she was 
treated at a St. M.'s Hospital, in Evansville, Indiana, for a 
sexual assault that had allegedly occurred in the summer of 
1986.   The claimant was also provided with a detailed list 
of possible alternative sources of information to support the 
account of the sexual assaults in 1978 and 1986.   

In November 1998, the appellant provided additional 
information.  She included a copy of a page of the 
questionnaire sent by the RO.  The Board notes the hand 
written comments are vague and very general.  The statement 
appears to be to the general effect that the alleged 
"assault" in the 1980's actually involved constant verbal 
and mental abuse, rather than a physical assault 

In December 1998, the claimant submitted a copy of a report 
referring to treatment at St. M.'s Hospital in May 1988.

In February 1999, the appellant indicated that she did not 
have these medical records.  However, she had written to the 
21st. General Hospital unit in St. Louis, Missouri for 
additional records. 

In an October 1997 statement, the appellant maintained that a 
transportation officer beat her in 1986.  She reported she 
reported this to two service members, Col. C. and Sgt. D. U.  

Treatment records from St. M.'s Hospital reveal that the 
appellant was not seen in 1986, but rather in May 1988 for 
complaints of headache and dizziness as the result of banging 
her head with another service member.  There was no mention 
of a sexual or physical assault at that time or any prior 
treatment in 1986. 

In statement dated June 1998, the appellant reported that she 
had telephoned a "Sergeant K." who was employed at Fort 
Leonard Wood in June 1998.  The appellant reported that 
"Sergeant K." verbally recalled the assault on her in 1986.  
The statement from the appellant's son indicates that she 
overheard "Sergeant K." state over the telephone that she 
remembered the incident in which his mother, the appellant, 
was virtually beaten unconscious by a warrant officer 
approximately in June 1986.  Telephone contact by the RO with 
"Sergeant K." at Fort Leonard Wood in February 1999 (to 
confirm the appellant's and her son's reports) revealed that 
a "P. K." was a civilian employee at Fort Leonard Wood.  
"P.K." indicated that since it had been almost thirteen 
years, she could not provide any details, but that she did 
remember that the appellant was beaten.  "K" indicated she 
would provide a statement. 

In response to this telephone conversation, the RO sent a 
letter to "P. K." in February 1998 requesting information 
that she may have regarding the assault of the appellant in 
June 1986, to include the date, name, of the perpetrator, and 
whether or not the appellant was hospitalized or treated.  
The appellant was informed of this request for information 
from "P. K."  There has been no response from "P. K."  Nor 
has the appellant provided verification.  

In a May 1999 rating decision, the RO specifically denied the 
claim of service connection for a psychiatric disorder as the 
result of sexual assault.  

In a June 1999 notice of disagreement, the appellant stated 
that the VA has at least two statements that she was beaten.  
She related that after making a statement "K" would not 
respond to the RO's letter asking for "additional 
information."  The appellant maintained that these 
statements should provide sufficient evidence to support her 
account.  The appellant noted that she had written for leave 
and earnings statements.  However, the Army Reserve Center 
had not honored her request for information.  The appellant 
requested that the RO indicate whether they had made a 
request for these records.  

In an August 1999 response, the RO noted the appellant's 
letter of August 1999 concerning the VA's recent action with 
her claim.  In September 1999, the RO stated that it did not 
have the authority to insist that "P. K." provide a written 
statement in support of the appellant's claim.  The RO 
requested that the appellant contact "P. K." and ask that 
she provide this evidence.  It was indicated that the 
statement as to her assault must be confirmed by verification 
of her status as being on ADT at the time of the incidents in 
1978 and 1986.  It was requested that this evidence be 
provided as soon as possible, preferably within 60 days.  

In November 1999, the claimant submitted a copy of a letter 
from the Defense Finance and Accounting Service to the 
claimant.  The letter states that enclosed were copies of 
Leave and Earnings statements (LESs) for the period 1978, 
1986 and 1988.  The claimant stated that the letter did not 
include enclosures.  She submitted LESs for July and August 
1987, March 1988 and January 1990.

Additional VA evaluations were obtained by the RO.  In a 
November 1999 "joints" examination, it was indicated the 
appellant's claims file had been reviewed.  The appellant 
noted multiple musculoskeletal complaints.  She attributed 
these musculoskeletal complaints to an episode that occurred 
in the military in either 1986 (by her account) or by 1988 
(according to the record).  The appellant stated that she was 
assaulted and beaten (by her description).  The examiner 
noted that it was unclear of the nature of the injury she 
sustained at that time, other than a closed-head injury.  The 
claimant reported that following this episode she had 
problems with her back and left hip.  She also then referred 
to carrying packs in service as causing her low back 
discomfort.  The appellant also complained of bilateral foot 
pain.  

The examiner stated that although the appellant's claims file 
had been reviewed, there were "minimal supporting 
documents."  The appellant refused further radiographic 
assessment of her lumbar spine and pelvis on the grounds that 
such examinations had been conducted in the past.  However, 
the examiner noted that none of these studies were available 
for review.  In this regard, it is unclear if the appellant 
actually underwent any of the studies that she indicated.  
The examiner perceived that responses from the appellant 
frequently were not appropriate.   Further, the examiner 
stated that it was difficult to elicit a response to from the 
claimant for many questions.  The diagnosis was paranoid 
schizophrenia.  

During an objective evaluation, the appellant's pains and 
difficulties with pain were indicated.  With respect to the 
appellant's lumbar spine, the examiner stated, in pertinent 
part, that there was "no consistency between her complaints 
and the physical examination."  Her manual motor testing was 
noted to be strikingly abnormal, but that this appeared to 
reflect a supratentorial component.  The examiner stated that 
there was no etiological relationship between the appellant's 
military service and the development of hallux valgus.  The 
examiner also stated that, in his estimation, it was safe to 
conclude that there was no relationship on an etiologic basis 
between the appellant's past military service and injuries 
and the development of hallux valgus.  Although definite 
conclusions could not be drawn regarding the lumbar spine and 
left hip pending radiographic examination, the examiner 
stated that there would appear to be no etiologic 
relationship between the appellant's aforementioned injury 
and the development of a left hip intertrochanteric bursitis 
or lumbar spondylosis.  It was impossible for the examiner to 
correlate the appellant's obvious schizophrenia with her past 
history of closed-head injury.  This determination was best 
reached, in the opinion of an examiner, by a neurologist.  

A psychiatric evaluation was performed in October 1999.  The 
appellant's history was reviewed, including the appellant's 
claims folder.  It was indicated that past testing had 
indicated anxiety, somatization and dysthymia.  An 
exaggerated profile was also noted.  There was a significant 
indication that the appellant had a perception of being 
persecuted and being maltreated by others and the possibility 
of fixed-belief patterns related to those delusional and 
distorted ideas.  The appellant also appeared to have a lot 
of anxiety and somatization symptoms.  With regard to the 
question of whether the appellant had any residuals from a 
head trauma, the examiner stated that this did not appear 
apparent.  While neurological testing was not conducted 
formally, the examiner noted that the appellant was an 
unreliable historian.  The evaluator noted symptoms of memory 
or cognitive dysfunction.  A significant abuse history was 
noted.  

Regarding the third question posed by the Board (whether an 
acquired psychiatric impairment was related to symptoms 
reported in May 1988) the examiner stated that, based on all 
the evidence of record, it would be:

. . . quite a stretch to say that her 
psychological symptoms are related to 
cracking heads with a fellow serviceman in a 
single incident, especially since there was 
no residuals documented in the record or 
problems related to that.  It also does not 
appear that the degree of her psychological 
problems are related to an incident recorded 
specifically from May 1988.  

A significant history of abuse was noted.  This appeared to 
be well-documented even in light of the degree of her own 
reliability and tendency towards perceptions of mistreatment 
and persecution.  There was some objective evidence that 
suggests that the appellant had been significantly abused.  A 
significant psychological impairment was noted.  

In a November 1999 neurological evaluation, the appellant 
reiterated her previous complaints.  A history suggestive of 
mixed muscle tension and migraine headaches was noted.  Her 
present neurological examination, however, did not reveal any 
deficit.  The examiner stated that he did not find any 
permanent neurological deficit as a result of a head injury 
sustained in 1988.  

In an October 1999 evaluation of the appellant's feet, the 
examiner noted that the appellant used a cane.  The examiner 
specifically observed, however, that the appellant walked 
very briskly to the counter without her cane and did not seem 
to have any problems that she reported during the time of her 
physical.  Detailed evaluations of the appellant's feet were 
noted.  The diagnosis included hammertoes and bilateral 
corns.  The examiner did not associate this disability with 
the appellant's service.  

The appellant requested a hearing before a hearing officer at 
the RO.  The hearing was held in August 2000.  The appellant 
referred to the episode where she bumped heads with another 
service member.  She stated she was treated for this at St. 
M.'s Hospital.  She believed this resulted in a psychiatric 
disability.  Her symptoms included memory loss. (Transcript 
at pages 2-11.)  She testified that she was sexually 
assaulted in February 1978.  When asked whether she sought 
treatment for this assault, she related that she just kept to 
herself.  Appellant indicated that she told her friends back 
home, but did not report the incident.  When asked whether 
there were any letters dating back to the time of the event, 
the appellant responded in the negative.  She stated that her 
commanding officer took the assault lightly.  (Transcript at 
pages 14-18.)  With regard to the bunion condition, she 
reported she never received treatment for the disability in 
service.  She stated that a VA provider in Marion, Illinois 
told her bunion disorder was due to service.  (Transcript at 
pages 21-22.)   

In December 2000, the RO contacted the appellant and noted 
her alleged treatment.  The RO requested additional 
information from the appellant regarding the alleged 
treatment noted by her during the hearing.  The appellant 
obtained additional information.  None of these medical 
records, however, associate the appellant's service with her 
current disabilities.

In a January 2001 statement, a private medical report was 
received indicating that the appellant had been seen in the 
past for problems with her bunions.  It was noted that it had 
been approximately 15 years since this physician last saw 
her.  The claimant was treated that month for complaints 
regarding her bunions.  She indicated that this difficulty 
happened in 1976.  She stated that prior to that time she had 
never had any problems but for marching when she was in the 
Navy wearing combat boots that were too tight.  The examiner 
noted that ill-fitting shoes could contribute to her bunion 
disorder.  However, the physician indicated that he was 
unsure if this is when she actually started having her 
problem.  It was noted that her bunions were fairly 
significant and probably did need some surgical attention.

The appellant's representative submitted written argument in 
June 2001.  

In August 2001, the appellant's representative submitted 
evidence from the claimant.  The representative waived the 
right of the appellant for consideration of this evidence by 
the RO.

Following the Board's November 2003 remand, the appellant 
submitted additional evidence.  

The appellant submitted a report of a chiropractic 
examination, dated in August 1999, which found tenderness on 
palpitation from T9 to T12 on the left side and from T9 to 
T11 centrally.  The examiner's assessment was subluxation of 
T9 with thoracic stiffness on the left side.  

A March 2000 chiropractic examination report from the same 
examiner stated that the appellant was experiencing severe 
pain and tenderness in her lumbar and thoracic spine areas.  
The examiner's assessment was subluxation T9, segmental 
dysfunction of the thoracic spine and thoracic stiffness.  

The appellant submitted a letter from a private physician, 
dated in April 2002, which stated that the physician had 
cauterized a blood vessel in the appellant's right nasal 
septum in order to stop nose bleeds she was then 
experiencing.  In a letter accompanying this letter, the 
appellant characterized her nosebleed disorder as a cerebral 
hemorrhage, which she maintains is a residual of the 1988 
collision and the alleged 1978 beating.  

In separate letters, dated in May and September 2002, the 
appellant claimed dislocation of her jawbones caused by 
dental x-rays, muscular tremors in her face and jaw, 
blindness, and weak and shaking arms.  

The appellant submitted March and November 2003 medical 
records from the M. R. H. Clinic that reflect that she was 
experiencing symptoms of anxiety and depression.  

She submitted a February 2004 chiropractic examination report 
which states that the appellant experienced left hip pain and 
lumbago.  

The appellant submitted an August 2004 medical record from 
the M. R. H. Clinic which noted that she had pain in her leg, 
hip, low back, and that she used a cane.  


Applicable Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

With Reserve and National Guard service, we are generally 
dealing with ADT and IDT.  ADT is full time duty for training 
purposes performed by National Guardsmen pursuant to 
32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and by Reservists.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2004).  
Basically, this refers to the two weeks of annual training, 
sometimes referred to as "summer camp," that each Reservist 
or National Guardsman must perform each year.  It can also 
refer to the Reservist's or Guardsman's initial period of 
training.  

IDT includes duty, other than full-time duty, performed for 
training purposes by National Guardsmen pursuant to 
32 U.S.C.A. §§ 316, 502, 503, 504, or 505, and by Reservists.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2004).  
Basically, this refers to the twelve four-hour weekend drills 
that each Reservist or National Guardsman must perform each 
year.  These drills are deemed to be part-time training.  

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT.  38 U.S.C.A. 
§§ 1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2004).

However, service connection may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty.  With IDT, potential service connection is limited to 
injury incurred or aggravated, or the specified "covered 
diseases" noted in 38 C.F.R. § 3.6(a).


Analysis

A.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

The appellant contends that she has a psychiatric disability 
as the result of a head "concussion" during her service.  
The appellant has also contended that she has a psychiatric 
disability, to include PTSD, as the result of one or more 
assaults (including an alleged rape) during her service.  As 
a lay party she is competent to provide evidence on events 
subject to lay observation.  These would include assaults, 
alleged rapes or the fact of traumatic injury, such as a blow 
to the head or body.  It would also include the reporting of 
subjective symptoms perceptible to a lay party, such as pain 
or nightmares.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

However, the evidence of record does not reveal that she 
possesses any medical expertise, and she has not claimed such 
expertise.  Nor is G.A.P. shown to have medical expertise.  
Consequently, the appellant's lay medical assertions and 
those of G.A.P. to the effect that she has any particular 
diagnosed psychiatric disability or that any current 
psychiatric disability was caused by service have no 
probative value.  On the issue of medical causation, the 
Court has been clear that "[l]ay hypothesizing, particularly 
in absence of any supporting medical authority, serves no 
constructive purpose . . ."  Hyder v. Derwinski, 1 Vet. App. 
221, 225 (1991).  The appellant is not competent to provide a 
medical opinion as to the etiology of her psychiatric 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992). 

The positive medical evidence in support of the claim for 
service connection for an acquired psychiatric disability 
consists essentially of a statement on a prescription form 
dated in April 1995 containing an opinion, in part, that 
appellant "may have post traumatic stress from being raped 
in the Navy."  

Under the applicable regulatory provisions, service 
connection for PTSD requires medical evidence diagnosing the 
condition, a link, established by medical evidence, between 
current symptoms and an in-service stressor, and "credible" 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

In this case, the Board first notes that the April 1995 
private examiner stated that the appellant "may have" PTSD 
from being raped in the Navy, and it has been held that 
medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, the Board 
notes that the medical evidence supporting this theory of 
entitlement consists merely of a conclusory statement.  There 
is no background or medical reasoning provided to support the 
statement, and no indication of what evidentiary basis the 
examiner considered in providing the opinion.  In addition, 
while the Board notes medical evidence of other acquired 
psychiatric diagnoses, it does not note another diagnosis of 
PTSD.  Thus, with respect to PTSD, the Board finds that the 
requirement of current disability has not been met.  

As the Board noted within its most recent remand of this 
case, a review of the record also reveals no medical evidence 
that supports the contention that any psychiatric disability, 
other than the alleged PTSD, is related to service.  The 
record is conspicuous for the fact that numerous physicians, 
both VA and non-VA, who have reviewed the record and examined 
the claimant have not linked any psychiatric disability to 
the claimant's period of ADT.  

In addition, since an acquired psychiatric disability is a 
disease, not an injury, there would be no legal basis to link 
it to a period of IDT.  Even assuming there would be a legal 
basis to link an acquired psychiatric disability to IDT, 
there is also no competent medical evidence demonstrating 
such a link.

The VA psychiatric evaluation in October 1999 included a 
review of the appellant's claims folder.  Following review of 
the record and an examination, the physician stated that it 
was far fetched to believe there was any connection between 
head trauma and a psychiatric disability.  The Board finds 
this opinion is entitled to great probative weight as it was 
based upon a review of the record and an examination of the 
claimant.  

In summary, the service medical records do not support the 
claim that an acquired psychiatric disability was incurred or 
aggravated during a period of service.  The positive medical 
evidence in support of the claim is entitled to no probative 
weight.  The negative medical evidence against the claim is 
entitled to great weight.  The evidentiary assertions of the 
claimant or other lay parties are not competent to provide a 
medical diagnosis or opinion as to medical causation.  Under 
these circumstances, the Board finds that a preponderance of 
the evidence is against the claim and that the benefit of the 
doubt doctrine is not for application.


B.  Entitlement to Service Connection for the Residuals of a 
Head Trauma, Service Connection for Bunions, Service 
Connection for a Left Hip Disability, and Service Connection 
for a Low Back Disability

Generally, the appellant has contended that her bunions are 
the result of extensive marching during service.  The 
appellant also appears to indicate that her left hip 
disability and low back disability are the result of carrying 
heavy loads during her service.  She has attributed other 
disabilities to head trauma allegedly sustained in service.  
Once again, the Board must note that as a layperson, the 
veteran's statements linking relevant disability to service 
are without probative value.  Moreover, several evaluators 
have failed to indicate that these disorders even exist.  


Head Trauma

With regard to the claim of service connection for the 
residuals of head trauma, the Board must note that much of 
the analysis cited above with regard to the claim of service 
connection for an acquired psychiatric disability is also 
applicable to this claim.

The positive evidence supporting her claim consists primarily 
of her own evidentiary assertions.  For example, when she 
appeared for a VA examination in July 1988, on a January 1989 
medical history form and in a number of statements 
thereafter, she reported she sustained a "concussion" in 
May 1988.  The claimant is not competent to diagnosis of 
"concussion" or to provide an opinion as to medical 
causation of a disability due to head trauma.  Thus, her 
statements that she sustained a "concussion" in May 1988 
have no probative value, nor do any of her explicit or 
inferred allegations of medical causation.  Most recently, 
she cites a physician's letter describing treatment for a 
chronic nosebleed as evidence of a cerebral hemorrhage caused 
by the in-service collision.    

It is undisputed that the claimant had a head collision on 
May 15, 1988.  When she was seen two months later in July 
1988 at a VA facility in Louisville, she reported a 
"concussion" two months earlier with various symptoms.  
Although the mental status and neurological evaluations were 
normal, that medical provider noted a probable post 
concussion syndrome.  But that evaluator also indicted that 
the condition would resolve in the next six to eight weeks, 
and instructed the claimant to return for treatment only if 
the symptoms persisted.  There is no indication she returned 
for treatment.  The Board must find that this assessment 
provides very little support for the veteran's claim.  First, 
there is no indication that the notation of probable 
concussion was based upon review of actual records pertaining 
to the episode, which disclosed a contusion, not a 
concussion.  In any event, the provider clearly indicated he 
expected no chronic residual disability and that she was to 
report back if symptoms persisted.  Since she did not report 
back, this opinion supports the conclusion that the "head 
bang" of May 1988 produced no chronic residuals. 

In contrast to this extremely weak positive evidence, the 
negative evidence is vastly greater in quantity and carries 
far more probative weight.  The clinical evaluation at St. 
M.'s Hospital immediately after the May 1988 incident 
resulted in a diagnosis of headaches secondary to contusion.  
There was no indication of disabling residuals and she was 
sent home in stable condition.  When she was seen at the same 
facility the next month, again the clinical evaluation was 
negative and the diagnosis was multiple system complaints 
with nothing emergent found.  Thus, the contemporaneous 
records fail to disclose that the contusion produced 
disabling residual disability.

The subsequent medical opinions on this issue plainly 
demonstrate there is no residual disability related to this 
head trauma.  A VA neurological evaluation performed in May 
1989 involved review of the record.  The physician noted that 
the neurological evaluation and an EEG were normal.  He 
concluded that there was no logical connection between the 
multiple somatic complaints of the claimant and the 
contusion, not concussion, she sustained in May 1988.  The 
Board finds this opinion is entitled to great weight since it 
was based upon a review of the record and current findings 
and directly addressed question of whether the May 1988 head 
trauma resulted in chronic disability.

In a May 1996 neurological evaluation, it was indicated that 
the appellant did not give a clear-cut history of migraine 
headaches.  The appellant indicated that she had a headache, 
but she provided no consistent history as to frequency.  
There were no significant findings on neurological 
evaluation.  This negative evidence is also entitled to 
probative weight since it discloses the absence of residuals 
of the head trauma.

The VA psychiatric evaluation in October 1999 included a 
review of the appellant's claims folder.  Following this 
review and an examination, the physician stated that there 
did not appear to be any residuals from a head trauma.  The 
physician further found that it was far fetched to believe 
there was any connection between head trauma and a 
psychiatric disability.  Finally, the VA neurological 
evaluation in November 1999 included a review of the record 
and an examination.  The physician concluded that he did not 
find any permanent neurological deficit as a result of a head 
injury sustained in 1988.

In light of the above, the Board concludes that the negative 
evidence is overpowering that the claimant has no residual 
disability due to head trauma in service. 


Bunions

The claimant has advanced evidentiary assertions that her 
bunion disorder is due to shoes she wore while performing 
military or naval service.  She placed the onset of the 
disability in the 1970's.  

The only medical evidence submitted by the claimant to 
support her claim for service connection for bunions is a 
January 2001 private medical report indicating that the 
appellant had been seen approximately fifteen years earlier 
for problems with her bunions.  The physician had not seen 
her since that time.  Although the report contains the 
claimant's evidentiary assertions that the condition occurred 
in 1976 as a result of wearing combat boots in the Navy, and 
the medical provider noted that ill-fitting shoes could 
contribute to a bunion disorder, he did not link her bunion 
disability to service.  

In contrast to her recollections, the available medical 
evidence from service fails to reflect complaints, statements 
of medical history or findings of a bunion disorder between 
1975 and 1984.  This covers the period the disorder allegedly 
developed.  The examiner at a January 1989 quadrennial 
evaluation for the reserve unit noted a "severe" bunion on 
the veteran's first toe.  A prescription form dated in May 
1996 refers to an infected bunion on the right big toe.  The 
appellant testified before a hearing officer in August 2000 
that she had never received treatment for a bunion condition 
in service.  

The claimant lacks medical expertise to provide a competent 
opinion as to the etiology of disorders not perceptible to 
layperson.  Espiritu, supra.  The situation is made more 
challenging by the fact that the claimant never had more than 
ADT or IDT.  There is no competent medical evidence placing 
the onset of a bunion disorder during any period of relevant 
service.  The available medical evidence is entirely negative 
for the presence of a bunion disorder linked to any form of 
service.  The incidental notation of a bunion on a 
quadrennial evaluation in 1989 provides no basis to link the 
disability to her reserve service.  

At an October 1999 VA evaluation of the appellant's feet, the 
examiner noted that the appellant used a cane.  The examiners 
specifically observed, however, that the appellant walked 
very briskly to the counter without her cane and did not seem 
to have any problems that she reported during the time of her 
physical.  Detailed evaluations of the appellant's feet were 
noted.  The diagnosis included hammertoes and bilateral 
corns.  The examiner did not associate this disability with 
the appellant's service.

At the November 1999 VA "joints" examination, it was 
indicated the appellant's claims file had been reviewed and 
her multiple musculoskeletal complaints were noted, including 
bilateral foot pain.  The examiner concluded that there was 
no etiological relationship between the appellant's military 
service and the development of hallux valgus.  The examiner 
also stated that, in his estimation, it was safe to conclude 
that there was no relationship on an etiologic basis between 
the appellant's past military service and injuries and the 
development of hallux valgus.  

With respect to the examinations in October and November 
1999, the Board first notes that they fail to demonstrate a 
disability due to a bunion disorder, even assuming a bunion 
disorder is present.  The examiner did note yet again the 
disjunction between the claimant's subjective complaints and 
the objective findings, and behavior before the formal 
testing.  The evaluators also provided a competent medical 
opinion, based upon review of the record and examination of 
the claimant, that there was no etiological relationship 
between diagnosed disabilities of the feet and service.  

The Board finds these examinations fulfilled the November 
1994 mandate of the joint motion to the extent the 
cooperation of the claimant permitted.  The evaluators 
provided examinations and opinions that were as adequate as 
the cooperation of the claimant permitted.

It is clear from the above evidence that there is no 
contemporaneous evidence demonstrating a bunion disability in 
a period of service.  There is no competent medical evidence 
linking a bunion disability, if present, to a period of 
service.  Indeed, at this time the record by no means 
contains competent medical evidence establishing the presence 
of a disability due to a claimed bunion disability as opposed 
to other disorders of the feet that clearly are not related 
to service.  Accordingly the Board finds that the negative 
evidence is overwhelming that there is no link between a 
period of service and a claimed bunion disability. 


Left Hip

The positive evidence in support of the claim comprises 
essentially the claimant's evidentiary assertions.  The 
medical evidence includes a service medical record 
documenting that in February 1977, the appellant sustained a 
bruise following a fall from a top bunk.  A diagnosis was 
noted of left hip contusion.  Also at the time of the May 
1988 "head bang" incident, the claimant provided complaints 
that included left hip symptoms.  At an evaluation for the 
SSA performed in February 1990, she provided a detailed 
history that included physical abuse from each of her 
husbands.  The physician noted a slight restriction of motion 
in the left hip.  The neurological evaluation was noted to 
reveal normal findings.  Also, a September 1995 radiographic 
report indicates an impression of arthritis of the hip and 
sacro-iliac joints with no obvious fracture, dislocation or 
bone distraction.

The negative evidence consists of a large number of service 
department reports of medical history dated from 1979 to 1984 
that expressly denied all relevant symptoms or a 
hospitalization for any relevant disorder.  The corresponding 
Report of Medical Examination accompanying these medical 
histories reflects normal findings for all relevant areas.  

Likewise, a June 1985 examination for civilian employment 
with the Federal Government is negative for pertinent 
history, complaints or findings.

When the claimant was seen in conjunction with the May 1988 
incident, both in May and June 1988, clinical evaluation was 
negative for organic pathology of the left hip.  When the 
claimant was seen in July 1988 at a VA facility in 
Louisville, no pathology of the left hip was noted. 

When VA examined her in October 1991, X-rays of the left hip 
were interpreted as normal.  There was a slight restriction 
of left thigh flexion, but no abnormality of the left hip was 
reported, nor was the slight restriction of the left thigh 
motion linked to a hip disability.

At a May 1996 VA examination, there was no evidence of 
abnormality found in the knees or the hips.  In a May 1996 
evaluation of the appellant's hip, no pathology was found in 
the hips at that time.  At the November 1999 VA Joints 
examination
the examiner noted the veteran refused radiographic 
examination.  The examiner then provided an opinion that 
although definite conclusions could not be drawn regarding 
the left hip pending radiographic examination, he believed 
that there would appear to be no etiologic relationship 
between the appellant's injury and the development of a left 
hip intertrochanteric bursitis. 

The Board concludes that the negative evidence clearly 
outweighs the positive evidence in support of the claim.  The 
record contains competent medical evidence indicating there 
is no link between a left hip disability and service, and 
there is no such evidence linking a left hip disability to 
appellant's service.  


Low Back

The appellant has not alleged that she has a disorder of the 
low back that she can attribute to a specific incident or 
injury while she was engaged in IDT or in ADT.  Essentially, 
she asserts that she has problems with her low back that she 
attributes to the general rigorous nature of her service, 
which entailed carrying packs and other equipment.  

In terms of positive evidence in support of her claim, this 
consists of her lay evidentiary assertions and recent 
findings by her chiropractor.  Her assertions are not 
competent to provide a medical diagnosis or an opinion as to 
medical etiology of a low back disability.  The 
chiropractor's findings - of disorder in the appellant's 
lower thoracic spine and of lumbago - continue to do no more 
than document low back pain without a diagnosis of low back 
disability related to service.  The appellant also submitted 
an April 1995 prescription form, apparently signed by a 
physician that indicated the veteran experienced back pain 
and DJD, but the DJD was not linked to service or the low 
back, and back pain does not constitute a disability for VA 
purposes.  The Board also notes that this form contains no 
findings, no indication that it was based on radiographic 
studies and no medical rationale.  It does not associate a 
back disability with a period of service.  In sum, the only 
medical evidence demonstrating that the appellant now has a 
back disorder is found in the chiropractor's reports of 
August 1999, March 2000, and February 2004.  However, none of 
these reports links any ostensible back disorder to a period 
of service.

The Board finds the negative evidence surrounding the 
appellant's service connection claim for a back disorder to 
be overwhelming.  In general and certainly prior to 1988, the 
medical records and the various military reserve units with 
which the appellant served do not show any complaints 
referable to the low back injury and normal findings were 
reported on periodic examinations with regard to the spine.  

At the time of the May 15, 1988 "head banging" episode, the 
claimant provided subjective complaints about a spinal 
flexion and "motion discomfort" pain in the spine.  The 
relevant May and June 1988 treatment records from St. M.'s 
Hospital are negative for objective evidence of back 
disability.  On the later occasion, the diagnosis was 
multiple system complaints with nothing emergent found.  When 
she again was seen at in July 1988 at a VA facility in 
Louisville there were no complaints or findings of a back 
disability.  Again at the quadrennial Reserve examination in 
January 1989, her medical history claim of back pain was 
unsupported on clinical evaluation.  

Thereafter, at the time of examinations and evaluations for 
SSA and the Office of Personnel Management in 1989 and 1990, 
she provided a history of numerous beatings, strangulation, 
and auto and motorbike accidents.  The relevant assessments 
included osteoarthritis of the spine, however this assessment 
was not supported by X-ray findings and was not associated 
with any period of service.

When VA examined her in October 1991, she reported a host of 
subjective complaints involving multiple systems.  She 
specifically complained of pain in the thoracic area.  X-rays 
of the lumbar spine at that time reveal no abnormalities and 
the examining physician reported no tenderness of the back.  
The orthopedic specialist who examined her indicated that 
chronic strain of the lumbosacral spine should be ruled out.  
Although X-rays of the lumbar spine were within normal 
limits, a diagnosis of chronic strain of the lumbosacral 
spine was reported.  There were, however, no objective 
findings to support this assessment and it was not linked to 
any period of service.   

In a November 1999 "joints" examination, it was indicated 
the appellant's claims file had been reviewed and her 
multiple musculoskeletal complaints were noted.  As the 
examiner observed, her history was inconsistent with the 
contemporaneous records.  She refused further radiographic 
assessment of her lumbar spine and pelvis.  The examiner 
expressly noted that with respect to the appellant's lumbar 
spine, there was "no consistency between her complaints and 
the physical examination."  While her manual motor testing 
was strikingly abnormal, this appeared to the examiner to 
reflect a supratentorial component.  The examiner further 
commented that although definite conclusions could not be 
drawn regarding the lumbar spine pending radiographic 
examination, there would appear to be no etiologic 
relationship between the appellant's aforementioned injury 
and the development of lumbar spondylosis.

The Board must point out that although the examiner noted 
that no radiographic studies were available for review, the 
record shows that X-ray studies for VA in 1991 were negative 
for abnormalities.  Thus, even assuming the physician did not 
review this evidence, it is clear beyond reasonable dispute 
that as late as three years after the 1988 incident, and long 
after the claimant first alleged that carrying a pack in 
service caused a back disorder, there was no radiographic 
evidence of abnormality.  None of the notations of arthritis, 
or degenerative joint disease, are shown to be based upon 
radiographic studies and, in any event, none of the medical 
reports link arthritis, if present, to a period of service.  

Moreover, the record documents the claimant's refusal to 
cooperate for back X-rays.  This adversely affected the good 
faith effort of the examiner to provide an opinion based on 
an examination and comprehensive review of the record as to 
the nature and etiology of any current back pathology.  

As discussed above, the Board finds VA fully met its 
obligations to attempt to fully develop the record under the 
mandates of the duty to assist and the joint motion, 
including the provision of a VA examination and medical 
opinion.  

Accordingly, the Board finds the negative evidence clearly 
outweighs the positive evidence in support of the claim for 
service connection for a back disability, and that a 
preponderance of the evidence is also against the claim for 
service connection for a low back disorder.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 

Entitlement to service connection for the residuals of a head 
trauma is denied.  

Entitlement to service connection for bunions is denied.

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.  


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


